Exhibit 10.4

ADDENDUM 2 TO AGREEMENT FOR THE AVAILABILITY OF SPACE FOR THE STORAGE OF GOODS
AND OFFICES FOR THE MANAGEMENT OF THIS DATED AUGUST 12, 2002

The undersigned:
ProLogis Belgium II BVBA, registered with the RPR under number 0472.435.431,
with its offices in Park Hill, Building A, 3rd Floor, Jan Emiel Mommaertslaan
18, B-1831 Diegem and hereby represented by Gerrit Jan Meerkerk,
hereinafter referred to as ‘ProLogis II’,
and
Skechers EDC sprl, with its registered office in 4041 Milmort, Parc Industriel
Hauts-Sarts, Zone 3, avenue du Parc Industriel, registered with the RPR
0478.543.758, hereby represented by David Weinberg,
hereafter referred to as ‘Skechers EDC’ or as ‘CUSTOMER’,
AFTER HAVING CONSIDERED THE FOLLOWING:

1.   On August 12, 2002 ProLogis and Skechers International have signed an
“Agreement for the availability of space for the storage of goods and offices
for the management of this” concerning the following real estate: ProLogis Park
Liège Distribution Center I with a total surface area of approximately 22,458 m
2 and approximately 100 car parking spaces located in the Industrial Park
Hauts-Sarts, Milmort, Liège, Avenue du Parc Industriel (hereafter referred to as
‘the Availability Agreement’);

2.   On August 27, 2003 Skechers International transfered all its rights and
obligations under the Availability Agreement to Skechers EDC in full accordance
with the terms and conditions thereof.

3. ProLogis and the CUSTOMER have now agreed to align the duration of the
Availability Agreement with the commencement and duration of the Agreement for
the availability of space for the storage of goods and offices for the
management of this” concerning the following real estate: ProLogis Park Liège
Distribution Center II between Skechers EDC and ProLogis Belgium III sprl (with
its registered office in Regus Pegasus Park, Pegasuslaan 5, B-1831 Diegem), of
the same date as this Addendum (the “Availability Agreement DC II”).
4. The terms with a capital will have the same meaning as set forth in the
Availability Agreement, unless expressly set forth otherwise herein.

 



--------------------------------------------------------------------------------



 



HAVE AGREED THE FOLLOWING:

1   Duration of the Availability Agreement

Article 5 of the Availability Agreement is replaced as follows :

    The availability of the Premises is rendered for a duration of five
(5) years as of the Commencement Date provided for in the Availability Agreement
DC II, i.e. in principle on 1 April 2009, to which is referred to as the
‘Commencement Date’, unless parties confirm otherwise in writing (if the
availability of the Premises starts later than 1 April 2009 and insofar as
mutually agreed upon in writing by the Parties).

    If either party does not terminate the Agreement by registered mail not
later than twelve (12) months prior to the end of the duration set forth in the
first paragraph of this Article, i.e. in principle March 31, 2014 or the date as
agreed upon between parties in writing as set forth in the preceding paragraph,
this Agreement shall be tacitly renewed under the same terms as stipulated in
this Agreement for subsequent periods of five (5) years in the absence of the
required termination notification by either party, without prejudice to
Article 20 and without any compensation to ProLogis nor VAT adjustment to be
paid, except as set forth in article 2 of this Agreement. This Agreement will
however in any case end by operation of law on the latter of the following dates
: March 31, 2029 or the twentieth anniversary of the Commencement Date as agreed
upon in writing by the Parties as set forth in this Article. After the latter of
these dates, this Agreement can not be renewed in accordance with this
paragraph.

    Notice needs to be given by bailliff’s writ or by registered letter. Notices
hereunder shall be deemed given and effective (i) if delivered by a bailiff,
upon delivery, or (ii) if sent by certified or registered mail, within five
(5) days of deposit in the post office.

2 Various clauses

2.1   The other terms and conditions of the Availability Agreement remain fully
applicable between parties with respect to the Premises, except for Articles 20
and 22 of the Availability Agreement which are no longer applicable due to the
decision of the CUSTOMER not to commit to use DC III and DC IV.       No
amendment or modification of this Addendum shall take effect unless it is in
writing and is executed by duly authorized representatives of the parties.   2.2
  If one or more of the provisions of this Addendum is declared to be invalid,
illegal or unenforceable in any respect under the applicable law, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected. In the case whereby such invalid, illegal or
unenforceable clause affects the entire nature of this Addendum, each of the
parties shall use its best efforts to immediately and in good faith negotiate a
legally valid replacement provision.

 



--------------------------------------------------------------------------------



 



3 Applicable law and competent courts
This Addendum shall be governed by and construed in accordance with Belgian law.
In the event of any dispute relating to the conclusion, validity, the
implementation or the interpretation of this Addendum, the courts of Liège will
have sole and exclusive jurisdiction.
This Agreement was made out in four (4) copies in Milmort, May 20, 2008. Each
party acknowledges to have received its original copy.

     
/s/ Gerrit Jan Meerkerk
  /s/ David Weinberg
 
   
Gerrit Jan Meerkerk,
  David Weinberg,
ProLogis Belgium II Sprl
  Skechers EDC

 



--------------------------------------------------------------------------------



 



Appendix 1
List of Additional Items

 



--------------------------------------------------------------------------------



 



                                                                        Skechers
DC#2 Milmort, ADDITIONAL WORKS TI     INVESTMENT   RESPONSIBLE   RESPONSIBLE    
        Cost Skechers     Cost   OWNED BY   MAINTENANCE  *   RENEWAL  **        
    direct     Prologis   SKECHERS   PROLOGIS   SKECHERS   PROLOGIS   SKECHERS  
PROLOGIS Items additional to the Contract Specification      
 
                                                        5.2  
Changing 2 fire doors Rf 1h, 4x6 m
          € 22,050.00           addendum 1     X                     addendum 1
5.3  
Two extra escape doors
          € 7,350.00           addendum 1     X                     addendum 1
5.4  
Barrier next to the parking road
          € 18,201.92           addendum 1     X                     addendum 1
5.5  
Adaptions lighting capacity (200 Lux between racks)
          € 179,295.84           addendum 1     X                     addendum 1
5.7  
Motion detection in racking lanes
          € 24,363.09           addendum 1     X                     addendum 1
5.8a  
Water supplies
          € 2,076.90           addendum 1     X                     addendum 1
5.8b  
Slophoppers
          € 7,703.69           addendum 1     X                     addendum 1
5.9  
Adaptions acces control Intercom
          € 5,826.12           addendum 1     X                     addendum 1
5.10  
High voltage
          € 124,676.12           addendum 1     X                     addendum 1
5.11  
Electrical extra existing DC new DC ask by Skechers
          € 105,515.56           addendum 1     X                     addendum 1
5.12a  
IT room on mezzanine
  € 23,665.15             X               X                       X   5.12b  
IT room on mezzanine floor cabling
  € 108,888.71             X               X                       X   5.13  
Offer for radio-system
  € 12,086.54             X               X                       X   5.15  
Extra porte Hall 1 (electrical)
  € 8,821.84             X               X                       X   5.16  
24 extra connection Telefoon atenne computer system
  € 1,653.60             X               X                       X   5.17  
more high of IT-room
  € 8,880.62             X               X                       X   5.19  
addaption of hight doubble doors
  € 475.00             X               X                       X   5.20  
reeling removebal
  € 5,889.00             X               X                       X   5.21  
addapion of the service road by sprinkler tank
  € 5,530.00             X               X                       X   5.22  
barrier between parking and entrance road
  € 5,135.00     € 5,135.00             X       X                       X   5.23
 
extra water and sewage in IT Room
  € 1,577.49             X               X                       X   5.24  
bicyclesheet
  € 4,240.36             X               X                       X   5.26  
painting
  € 675.44             X               X                       X   5.27  
woks high tension
  € 1,775.00     € 1,775.00             X       X                       X   5.28
 
work on music installation
  € 2,234.60             X               X                       X   5.29  
greenery
  € 3,940.00     € 3,940.00             X       X                       X      
   
 
                                                              6.1  
Exit doors safety as 103 en 106
          € 11,413.71             X       X                       X   6.4  
Offices fire detectors
          € 49,524.93             X       X                       X   6.5  
Heating in offices
          € 43,190.95             X       X                       X   6.6  
Thermostate protection
          € 1,537.60             X       X                       X   6.7  
Modification sanitary area’s
          € 9,392.17             X       X                       X   6.8  
Electrical “loze” pipe
          € 5,789.41             X       X                       X   6.11  
IT locaal (outside walls)
          € 25,889.94             X       X                       X   6.13  
Sewer pit (sterfput)
          € 987.48             X       X                       X   6.14  
Change connections fire brigade
          € 11,439.46             X       X                       X   6.15  
extra lighting
          € 6,779.59             X       X                       X   6.16  
adaptions control room demanded by fire department
          € 4,901.00             X       X                       X   6.17  
parking buffers 50% sketcher. 50% Prologis
  € 2,100.00     € 2,100.00             X       X                           6.19
 
tiles in sanitary floor on the mezzanine
          € 3,153.13             X       X                       X  

 

*   Maintenance as indicated in the lease agreement and the general terms and
conditions.   **   Renewal as indicated in the lease agreement and the general
terms and conditions.

 